DETAILED ACTION
This Final Office Action is in response to amendments filed 5/4/2021.
Claims 1, 4-6, 10, 11, 16, 18, and 21 have been amended.
Claims 8, 9, 17, and 27 have been canceled.
Claims 1-7, 10-16, and 18-26 are pending.
Response to Arguments
On pages 8 and 9 of Remarks filed 5/4/2021, Applicant contends that Giraud does not teach the machine readable code encoding at least a passkey for establishing wireless communication with an electronic logging device (ELD) dongle that is communicatively coupled to a diagnostics port of the vehicle and an identifier corresponding to the ELD dongle, establishing a direct wireless connection with the ELD dongle, as claimed.
While Giraud discloses the encoding of an identifier corresponding to the ELD dongle to establish a direct wireless connection (see at least ¶0067-0071, regarding that the identifier of the TCU is received as an image of an optical code at step 714, so as to exchange vehicle state information between the TCU and the application in step 720; ¶0006, regarding the vehicle state information is received from the TCU via a direct wireless data link), Giraud does not clearly disclose that a passkey is also encoded in the machine readable code. However, this amended feature would be obvious in light of Brown, as described in the rejection of claim 1 below.
On pages 9-10 of Remarks, with respect to claim 11, Applicant contends that Giraud does not disclose an ELD dongle base having a first end and a second end, the first end including a diagnostics communication interface configured to detachably 
The Examiner respectfully disagrees. The limitation of “detachably couple” may be interpreted as either communicatively detachably coupled or physically detachably coupled. Giraud may be reasonably applied to teach the network interface of the TCU (i.e. “ELD head”) as configured to detachably couple to the ELD dongle base communicatively, given that data from the OBD system of a vehicle is received by the TCU via the OBD interface and transmitted by the TCU to the mobile computing device via the network interface (see at least ¶0044-0046), and thus, without connection to the vehicle OBD system, there is no “communicative coupling” of the vehicle data between the OBD interface of the TCU and the network interface of the TCU. In order to advance prosecution, in light of the Remarks filed 5/4/2021, this rejection further applies the interpretation of “to detachably couple” as being physically detachably coupled. See the application of Walker and rationale supported by MPEP 2144.04(V)(C), discussed in the rejection of claim 11 below.
On page 10 of Remarks, with respect to claim 21, Applicant contends that Giraud is silent with respect to interchangeable bases, as claimed.
The Examiner agrees. Walker has been applied to teach this amended limitation.
Similar arguments are made with respect to claims 6 and 16 on pages 11-12 of Remarks, and therefore, similar responses apply.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US 2014/0213238 A1), hereinafter Giraud, in view of Brown et al. (US 2011/00818601 A1), hereinafter Brown.
Claim 1
Giraud discloses the claimed mobile device (i.e. mobile computing device 150 in Figure 1) comprising a processor and one or more memories which store, singularly or in combination, one or more instructions, which when executed by the processor cause the mobile device to carry out operations (see at least ¶0032-0034, regarding mobile device 150 comprises mobile application 154 and mobile data store 152, where an application program is installed and executing at the computing device), comprising: 
reading a machine readable code (i.e. optical code) configured to be coupled to a vehicle, the machine readable code encoding an identifier corresponding to the ELD dongle (i.e. TCU 114) (see at least ¶0067, with respect to step 714 of Figure 7, regarding that an identifier of the TCU may be received as an image of an optical code captured via a camera of the computing device, where the identifier is printed on a housing of the TCU, and the TCU is plugged into an OBD-II port of a vehicle, as described in ¶0066).
While Giraud further discloses that when a matched relationship of the TCU identifier exists, vehicle data is exchanged between the TCU and the application program installed on the computing device (see ¶0071, with respect to Figure 7), Giraud does not specifically disclose that the optical code further encodes a passkey for establishing wireless communication with an electronic logging device (ELD). However, given that Giraud discloses that the communication between the TCU and the 
Specifically, Brown discloses the known technique of Bluetooth pairing (see abstract), where an image of a barcode (similar to the machine readable code taught by Giraud) provided on a first device 401 (similar to the ELD dongle taught by Giraud) is captured by a camera of second device 100a (similar to the mobile device taught by Giraud) (see at least ¶0083). Brown further discloses that the barcode encodes a passkey for establishing wireless communication with second device 100a (see at least ¶0082, regarding that the barcode encodes pairing data specifically for initiating Bluetooth pairing, where the pairing data comprises a PIN code, described in ¶0084).
In Giraud, a machine readable code is used to establish wireless communication with an ELD dongle that is communicatively coupled to a diagnostics port of a vehicle. In Brown, a machine readable code is used to establish wireless communication between two generic mobile devices. However, it is the technique of using a passkey for establishing wireless communication that is modified by Brown; therefore, the particular functions of the mobile devices in Brown do not influence this combination.
Since the systems of Giraud and Brown are directed to the same purpose, i.e. establishing wireless communication using a machine readable code, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giraud, such that the machine readable code encoding at least a passkey for establishing wireless communication with an electronic logging device (ELD) dongle that is communicatively coupled to a diagnostics port of the vehicle, in the same manner that Brown provides a barcode encodes a passkey for establishing wireless communication with the second device, with the predictable result of authenticating a device and establish a communication link (¶0043 of Brown).
Giraud further discloses that the operations comprise:
establishing a direct wireless connection with the ELD dongle (i.e. TCU 114) based, at least in part, on the machine readable code (see at least ¶0067-0071, with respect to Figure 7, regarding that the application program executed by computing device is used to connect to TCU); 
receiving data from the ELD dongle (see at least ¶0071, regarding that vehicle state information is received by the application program of the computing device from TCU; ¶0044); and 
generating one or more mobile device reports based, at least in part, on the received data (see at least ¶0082, with respect to Figure 12, regarding that application program on the computing device provides a presentation of the vehicle health information from the information provided by the OBD system via the TCU).  
Claim 4
Giraud further discloses that the wireless connection is a Bluetooth connection (see at least ¶0041, ¶0046). Brown also discloses its wireless connection as Bluetooth (see at least abastract).
Claim 5
Giraud further discloses that the machine readable code is a matrix barcode (see at least ¶0067-0071, with respect to Figure 7, regarding that an identifier of the TCU is received as an image of an optical code captured via a camera of the computing device, so as to establish communication between the TCU and the computing device). Brown also discloses its barcode (similar to the machine readable code taught by Giraud) as a matrix barcode (see at least Figure 7; ¶0075).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud in view of Brown, and in further view of Chi Shing Lee (“Bluetooth Security Protocol Analysis and Improvements,” May 2006, San Jose State University, http://www.cs.sjsu.edu/faculty/stamp/students/cs298ReportSteven.pdf), hereinafter Lee.
Claim 2
Giraud inherently discloses that the received data is encrypted at the ELD dongle by a secure chip, given that the ELD dongle communicates the “data” via Bluetooth, as described in ¶0041, and Bluetooth communication inherently uses a form of encryption called SAFER+. If this feature is not well known, Lee is applied in combination with Giraud to teach the known encryption used with Bluetooth communication. Specifically, on pages 12-14 under section 4.4 SAFER+, Lee teaches that Bluetooth design uses SAFER+ encryption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the received data of Giraud, so as to be encrypted at the ELD dongle by a secure chip.
Claims 3, 16, 18, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud in view of Brown, and in further view of Yehezkel et al. (US 2017/0330396 A1), hereinafter Yehezkel.
Claim 3
Giraud further discloses that the TCU transmits the received data to a remote server to generate reports (see ¶0077); however, Giraud does not disclose that the mobile device further carries out an operation of transmitting received data to a remote server to generate one or more remote server reports. 
Yehezkel discloses a similar system in which data from an OBD (similar to the received data taught by Giraud) is collected by a communication adapter 12 (similar to the ELD dongle taught by Giraud) and wirelessly transmitted to a scanner 11, such as a smartphone (similar to the mobile device taught by Giraud) (see at least ¶0047-0048, with respect to Figure 1; abstract). Yehezkel further discloses that the scanner 11 carries out an operation of transmitting received data to a remote server (i.e. server 13) to generate one or more remote server reports (see at least ¶0049-0052, regarding the generation of a normal condition model from the data received by the scanner 11).
Since the systems of Giraud and Yehezkel are directed to the same purpose, i.e. transmitting vehicle data to a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giraud, such that the mobile device further carries out an operation of transmitting received data to a remote server to generate one or more remote server reports, in the same manner that the scanner of Yehezkel carries out an operation of transmitting received data to a remote server to generate one or more 
Claim 16
Giraud further discloses the claimed mobile device (i.e. mobile computing device 150 in Figure 1) comprising a processor and one or more memories which store, singularly or in combination, one or more instructions, which when executed by the processor cause the mobile device to carry out operations (see at least ¶0032-0034, regarding mobile device 150 comprises mobile application 154 and mobile data store 152, where an application program is installed and executing at the computing device) comprising: 
connecting directly to an electronic logging device (ELD) dongle (i.e. TCU 114) based, at least in part, on a machine readable code (i.e. optical code) coupled to a vehicle encoding an identifier corresponding to the ELD dongle (see at least ¶0067-0071, with respect to Figure 7, regarding that the application program executed by computing device is used to connect to TCU; ¶0067, with respect to step 714 of Figure 7, regarding that an identifier of the TCU may be received as an image of an optical code captured via a camera of the computing device, where the identifier is printed on a housing of the TCU, and the TCU is plugged into an OBD-II port of a vehicle, as described in ¶0066).
While Giraud further discloses that when a matched relationship of the TCU identifier exists, vehicle data is exchanged between the TCU and the application encodes a passkey for establishing wireless communication with the ELD dongle. However, given that Giraud discloses that the communication between the TCU and the computing device may use Bluetooth (see at least ¶0041, ¶0046), it is a well known technique to encode a passkey in the machine readable code of Giraud, so as to establish known Bluetooth communication.
Specifically, Brown discloses the known technique of Bluetooth pairing (see abstract), where an image of a barcode (similar to the machine readable code taught by Giraud) provided on a first device 401 (similar to the ELD dongle taught by Giraud) is captured by a camera of second device 100a (similar to the mobile device taught by Giraud) (see at least ¶0083). Brown further discloses that the barcode encodes a passkey for establishing wireless communication with second device 100a (see at least ¶0082, regarding that the barcode encodes pairing data specifically for initiating Bluetooth pairing, where the pairing data comprises a PIN code, described in ¶0084).
In Giraud, a machine readable code is used to establish wireless communication with an ELD dongle that is communicatively coupled to a diagnostics port of a vehicle. In Brown, a machine readable code is used to establish wireless communication between two generic mobile devices. However, it is the technique of using a passkey for establishing wireless communication that is modified by Brown; therefore, the particular functions of the mobile devices in Brown do not influence this combination.
Since the systems of Giraud and Brown are directed to the same purpose, i.e. establishing wireless communication using a machine readable code, it would have the machine readable code encoding at least a passkey for establishing wireless communication with the ELD dongle, in the same manner that Brown provides a barcode encodes a passkey for establishing wireless communication with the second device, with the predictable result of authenticating a device and establish a communication link (¶0043 of Brown).
Giraud further discloses that the mobile device carries out operations comprising:
receiving data from the ELD dongle (see at least ¶0071, regarding that vehicle state information is received by the application program of the computing device from TCU; ¶0044);
generating one or more mobile device reports based, at least in part, on the received data (see at least ¶0082, with respect to Figure 12, regarding that application program on the computing device provides a presentation of the vehicle health information from the information provided by the OBD system via the TCU).  
Giraud further discloses that the TCU transmits the received data to a remote server to generate reports (see ¶0077); however, Giraud does not disclose that the mobile device transmits the received data to a remote server for generation of one or more remote server reports.
Yehezkel discloses a similar system in which data from an OBD (similar to the received data taught by Giraud) is collected by a communication adapter 12 (similar to the ELD dongle taught by Giraud) and wirelessly transmitted to a scanner 11, such as a smartphone (similar to the mobile device taught by Giraud) (see at least ¶0047-0048, transmits the received data to a remote server (i.e. server 13) for generation of one or more remote server reports (see at least ¶0049-0052, regarding the generation of a normal condition model from the data received by the scanner 11).
Since the systems of Giraud and Yehezkel are directed to the same purpose, i.e. transmitting vehicle data to a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile device of Giraud, so as to transmit the received data to a remote server for generation of one or more remote server reports, in the same manner that the scanner of Yehezkel transmits the received data to a remote server (i.e. server 13) for generation of one or more remote server reports, with the predictable result of providing vehicle data from the scanner/mobile device to generate a centralized model (¶0057-0058 of Yehezkel) in situations where the communication adapter/ELD dongle is not on the same communication network as the server (Figure 1 of Yehezkel).
Claim 18
Giraud further discloses that the machine readable code is a matrix barcode (see at least ¶0067-0071, with respect to Figure 7, regarding that an identifier of the TCU is received as an image of an optical code captured via a camera of the computing device, so as to establish communication between the TCU and the computing device, where the communication is performed via Bluetooth, as discussed in ¶0041, ¶0046). 
Brown also discloses its barcode (similar to the machine readable code taught by Giraud) as a matrix barcode (see at least Figure 7; ¶0075).
Claim 20
Giraud further discloses that the ELD dongle is communicatively coupled to the mobile device using a Bluetooth connection (see at least ¶0041; ¶0046).
Claim 24
Giraud further discloses that the TCU transmits the data to a remote server (see ¶0077); however, Giraud does not disclose that the mobile device transmits the data received from the ELD dongle to the remote server.
Yehezkel discloses a similar system in which data from an OBD (similar to the received data taught by Giraud) is collected by a communication adapter 12 (similar to the ELD dongle taught by Giraud) and wirelessly transmitted to a scanner 11, such as a smartphone (similar to the mobile device taught by Giraud) (see at least ¶0047-0048, with respect to Figure 1; abstract). Yehezkel further discloses that the scanner 11 transmits the data received from the communication adapter 12 to server 13 (similar to the remote server taught by Giraud) (see at least ¶0048-0049, regarding data received from scanner 11 from vehicle 14 via communication adapter 12 is transmitted to server 13).
Since the systems of Giraud and Yehezkel are directed to the same purpose, i.e. transmitting vehicle data to a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giraud, such that the mobile device transmits the data received from the ELD dongle to the remote server, in the same manner that the scanner of Yehezkel transmits the data received from the communication adapter 12 to server 13, with the predictable result of providing vehicle data from the scanner/mobile device to generate a centralized model (¶0057-0058 of Yehezkel) in situations where the 
Claim 25
Giraud further discloses that the mobile device generates one or more mobile device reports based, at least in part, on the data received from the ELD dongle (see at least ¶0082, with respect to Figure 12, regarding that application program on the computing device provides a presentation of the vehicle health information from the information provided by the OBD system via the TCU). 
Yehezkel further discloses that server 13 (similar to the remote server taught by Giraud) generates one or more remote server reports based, at least in part, on data transmitted by scanner 11 (similar to the data transmitted by the mobile device taught by Giraud) (see at least ¶0049-0052, regarding the generation of a normal condition model from the data received by the scanner 11).
Claims 6-10, 12, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud in view of Walker et al. (US 2008/0015015 A1), hereinafter Walker, and Safer.
Claim 6
Giraud discloses the claimed electronic logging device (ELD) dongle (i.e. TCU 114 in Figure 1; TCU 500 in Figure 5) comprising an ELD dongle base (i.e. interface 115; OBD interface 534). It is clear that interface 115 has a first end and a second end, given that an interface inherently provides an interface between two separate components. Giraud further discloses that the first end including a diagnostic communication interface configured to detachably couple to a diagnostic port of a vehicle (see at least Figure 1, depicting interface 115 connecting to the OBD 112 of vehicle 110; ¶0029, regarding that TCU 114 is physically added and removed from interfacing with OBD 112 at the boundary of interfaces 115 and 113).
Giraud further discloses that the ELD dongle comprises an ELD head (i.e. network interface 536). The limitation of “detachably couple” may be interpreted as either communicatively detachably coupled or physically detachably coupled. Giraud may be reasonably applied to teach the network interface of the TCU (i.e. “ELD head”) as configured to detachably couple to the second end of the ELD dongle base communicatively, given that data from the OBD system of a vehicle is received by the TCU via the OBD interface and transmitted by the TCU to the mobile computing device via the network interface (see at least ¶0044-0046), and thus, without connection to the vehicle OBD system, there is no “communicative coupling” of the vehicle data between the OBD interface of the TCU and the network interface of the TCU.
In order to advance prosecution, in light of the Remarks filed 5/4/2021, this rejection further applies the interpretation of “to detachably couple” as being physically detachably coupled. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ELD dongle of Giraud, such that the ELD is configured to detachably couple to the second end of the ELD dongle base, with the predictable result of making the ELD dongle separable (see MPEP 2144.04(V)(C) Legal Precedent as Source of Supporting Rationale, Making Separable). 
Additionally, it is well known to make a common dongle separable. For example, Walker teaches a dongle that may be comprised of two dongles coupled to and in ELD dongle head taught by Giraud) is configured to detachably couple to a first joining connector 418a of a first portion 412a (similar to the second end of the ELD dongle base taught by Giraud) (see at least Figure 4, discussed in ¶0067). Similar to Giraud, Walker further discloses that the first portion is physically connected to a port of a computing system, and the second portion wirelessly communicate to a remote source (see at least Figure 7, with respect to ¶0081, ¶0084).
In Giraud, the dongle base is coupled to the diagnostics port of a vehicle, and the dongle head is wirelessly coupled to a mobile device. In Walker, the dongle base is coupled to a gaming computer, and the dongle head is wirelessly coupled to a remote gaming authority. However, it is the configuration of the head and base of a dongle as being detachably coupled that is modified by Walker; therefore, the particular application of the dongle does not influence this combination.
Since the systems of Walker and Giraud are directed to the same purpose, i.e. configuring a dongle to interface with two separate systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giraud, such that the ELD is configured to detachably couple to the second end of the ELD dongle base, in the same manner that Walker provides a second portion configured to detachably couple to a first joining connector of a first portion, with the predictable result of advantageously providing a two-piece dongle in which each portion performs distinct functions (¶0026 of Walker).
In a state in which the OBD interface (i.e. ELD dongle base) is coupled to the network interface (i.e. ELD dongle head) of Giraud, it is clear that the ELD head communicatively couples with the diagnostics communication interface, given that data from the OBD system of a vehicle is received by the TCU via the OBD interface and transmitted by the TCU to the mobile computing device via the network interface (see at least ¶0044-0046).
Giraud further discloses the ELD head including:
a mobile device communication interface (i.e. Bluetooth subsystem 583) configured to communicatively couple to a mobile device (see at least ¶0059, 0061, with respect to Figure 5, regarding that the TCU connects to a mobile device via Bluetooth subsystem 583 of network interfaces 536);
a processor (i.e. logic subsystem 510); and 
one or more memories (i.e. storage subsystem 520), which store, singularly or in combination, one or more instructions (i.e. instructions 522), which, when executed by the processor, cause the ELD head to carry out operations (see at least ¶0030; ¶0059) comprising: 
receiving vehicle data using the diagnostics communication interface (i.e. interface 115; OBD interface 590) (see at least ¶0026-0029, with respect to Figure 1, regarding communications 116 is established between OBD system 112 of vehicle 110 and interface 115 of TCU 114; ¶0044, regarding vehicle state information from the OBD system is transmitted to the TCU); 
encrypting the received vehicle data from the vehicle using a secure chip (see at least ¶0045-0046, regarding the vehicle state and 
transmitting, using the mobile device communication interface, the encrypted vehicle data to the mobile device (see at least ¶0046, regarding the vehicle state information is transmitted from the TCU to the mobile computing device over a wireless data link, such as Bluetooth).  
Giraud inherently teaches that the ELD head includes a secure chip, so as to encrypt the received vehicle data from the vehicle using the secure chip, given that the ELD dongle communicates the “vehicle data” via Bluetooth, as described in at least ¶0041, and Bluetooth communication inherently uses a form of encryption called SAFER+. If this feature is not well known, Lee is applied in combination with Giraud to teach the known encryption used with Bluetooth communication. Specifically, on pages 12-14 under section 4.4 SAFER+, Lee teaches that Bluetooth design uses SAFER+ encryption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the received vehicle data of Giraud, so as to be encrypted at the ELD dongle using a secure chip, in the same manner that Lee teaches data communicated via Bluetooth as being encrypted, with the predictable result of providing security for wirelessly communicated data (page 2 of Lee).
Claim 7
Giraud further discloses that the encrypted vehicle data is transmitted to the mobile device using Bluetooth (see at least ¶0041; ¶0046).
Claim 10
Giraud further discloses that the mobile device communication interface communicatively couples to the mobile device in response to the mobile device reading a machine readable code configured to be coupled to a vehicle (see at least ¶0067-0071, with respect to Figure 7, regarding that the computing device captures an identifier of the TCU so as to determine whether vehicle state information can be transmitted to the computing device).
Claim 12
Giraud inherently discloses a secure chip, the secure chip encrypting data received from the vehicle, given that the ELD dongle communicates the “data” via Bluetooth, as described in ¶0041, and Bluetooth communication inherently uses a form of encryption called SAFER+. If this feature is not well known, Lee is applied in combination with Giraud to teach the known encryption used with Bluetooth communication. Specifically, on pages 12-14 under section 4.4 SAFER+, Lee teaches that Bluetooth design uses SAFER+ encryption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified data received from the vehicle of Giraud, so as to be encrypted by a secure chip, in the same manner that Lee teaches data communicated via Bluetooth as being encrypted, with the predictable result of providing security for wirelessly communicated data (page 2 of Lee).
Claim 26
Giraud inherently discloses that the ELD dongle includes a secure chip for encrypting data transmitted to the mobile device, given that the ELD dongle communicates the “data” via Bluetooth, as described in ¶0041, and Bluetooth 4.4 SAFER+, Lee teaches that Bluetooth design uses SAFER+ encryption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified data transmitted to the mobile device of Giraud, so as to be encrypted by a secure chip, in the same manner that Lee teaches data communicated via Bluetooth as being encrypted, with the predictable result of providing security for wirelessly communicated data (page 2 of Lee).
Claims 11, 13-15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud in view of Walker.
Claim 11
Giraud discloses the claimed electronic logging device (ELD) dongle (i.e. TCU 114 in Figure 1; TCU 500 in Figure 5) comprising an ELD dongle base (i.e. interface 115; OBD interface 534). It is clear that interface 115 has a first end and a second end, given that an interface inherently provides an interface between two separate components. Giraud further discloses that the first end including a diagnostic communication interface configured to detachably couple to a diagnostic port of a vehicle (see at least Figure 1, depicting interface 115 connecting to the OBD 112 of vehicle 110; ¶0029, regarding that TCU 114 is physically added and removed from interfacing with OBD 112 at the boundary of interfaces 115 and 113).
Giraud further discloses that the ELD dongle comprises an ELD head (i.e. network interface 536), the ELD head including a mobile device communication interface (i.e. Bluetooth subsystem 583) configured to communicatively couple to a mobile device (see at least ¶0059, 0061, with respect to Figure 5, regarding that the TCU connects to a mobile device via Bluetooth subsystem 583 of network interfaces 536).
The limitation of “detachably couple” may be interpreted as either communicatively detachably coupled or physically detachably coupled. Giraud may be reasonably applied to teach the network interface of the TCU (i.e. “ELD head”) as configured to detachably couple to the ELD dongle base communicatively, given that data from the OBD system of a vehicle is received by the TCU via the OBD interface and transmitted by the TCU to the mobile computing device via the network interface (see at least ¶0044-0046), and thus, without connection to the vehicle OBD system, there is no “communicative coupling” of the vehicle data between the OBD interface of the TCU and the network interface of the TCU.
In order to advance prosecution, in light of the Remarks filed 5/4/2021, this rejection further applies the interpretation of “to detachably couple” as being physically detachably coupled. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ELD dongle of Giraud, such that the ELD is configured to detachably couple to the second end of the ELD dongle base, with the predictable result of making the ELD dongle separable (see MPEP 2144.04(V)(C) Legal Precedent as Source of Supporting Rationale, Making Separable). 
Additionally, it is well known to make a common dongle separable. For example, Walker teaches a dongle that may be comprised of two dongles coupled to and in ELD dongle head taught by Giraud) is configured to detachably couple to a first joining connector 418a of a first portion 412a (similar to the second end of the ELD dongle base taught by Giraud) (see at least Figure 4, discussed in ¶0067). Similar to Giraud, Walker further discloses that the first portion is physically connected to a port of a computing system, and the second portion wirelessly communicate to a remote source (see at least Figure 7, with respect to ¶0081, ¶0084).
In Giraud, the dongle base is coupled to the diagnostics port of a vehicle, and the dongle head is wirelessly coupled to a mobile device. In Walker, the dongle base is coupled to a gaming computer, and the dongle head is wirelessly coupled to a remote gaming authority. However, it is the configuration of the head and base of a dongle as being detachably coupled that is modified by Walker; therefore, the particular application of the dongle does not influence this combination.
Since the systems of Walker and Giraud are directed to the same purpose, i.e. configuring a dongle to interface with two separate systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giraud, such that the ELD is configured to detachably couple to the second end of the ELD dongle base, in the same manner that Walker provides a second portion configured to detachably couple to a first joining connector of a first portion, with the predictable result of advantageously providing a two-piece dongle in which each portion performs distinct functions (¶0026 of Walker).
Claim 13
Giraud further discloses that the mobile device communication interface communicatively couples to the mobile device using Bluetooth (see at least ¶0041; ¶0046).  
Claim 14
Giraud further discloses that the mobile device communication interface communicatively couples to the mobile device in response to the mobile device reading a machine readable code configured to be coupled to a vehicle (see at least ¶0067, with respect to step 714 of Figure 7, regarding that an identifier of the TCU may be received as an image of an optical code captured via a camera of the computing device, where the identifier is printed on a housing of the TCU, and the TCU is plugged into an OBD-II port of a vehicle, as described in ¶0066, for transmitting vehicle state information to the computing device, as described in ¶0071).
Claim 15
Giraud further discloses that the machine readable code is a matrix barcode (see at least ¶0067-0071, with respect to Figure 7, regarding that an identifier of the TCU is received as an image of an optical code captured via a camera of the computing device, so as to establish communication between the TCU and the computing device, where the communication is performed via Bluetooth, as discussed in ¶0041, ¶0046).
Claim 21
Giraud discloses the claimed electronic logging device (ELD) system (see at least Figure 1) comprising: 
an ELD dongle (i.e. TCU 114) configured to be communicatively coupled to a vehicle (see at least ¶0026-0029, with respect to Figure 1, regarding 
Giraud further discloses that the ELD dongle including an ELD head (i.e. network interface 536) configured to detachably couple to an interchangeable ELD dongle base (i.e. interface 115; OBD interface 534). 
Giraud further discloses the ELD dongle including an ELD head (i.e. network interface 536) coupled to an ELD dongle base (i.e. interface 115; OBD interface 534), and Giraud does not clearly disclose that the ELD head is configured to detachably couple to an interchangeable ELD dongle base.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ELD dongle of Giraud, such that the ELD dongle including an ELD head configured to detachably couple to an interchangeable ELD dongle base, with the predictable result of making the ELD dongle separable (see MPEP 2144.04(V)(C) Legal Precedent as Source of Supporting Rationale, Making Separable). 
Additionally, it is well known to make a common dongle separable. For example, Walker teaches a dongle that may be comprised of two dongles coupled to and in communication with each other (see at least ¶0034), such that a second portion 412b-1 (similar to the ELD dongle head taught by Giraud) is configured to detachably couple to a first portion 412a (similar to the ELD dongle base taught by Giraud), where a plurality of different first portions 412a can be used (i.e. interchangeable), as described in at least ¶0070 (see at least Figure 4, discussed in ¶0067). Similar to Giraud, Walker 
In Giraud, the dongle base is coupled to the diagnostics port of a vehicle, and the dongle head is wirelessly coupled to a mobile device. In Walker, the dongle base is coupled to a gaming computer, and the dongle head is wirelessly coupled to a remote gaming authority. However, it is the configuration of the head and base of a dongle as being detachably coupled that is modified by Walker; therefore, the particular application of the dongle does not influence this combination.
Since the systems of Walker and Giraud are directed to the same purpose, i.e. configuring a dongle to interface with two separate systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giraud, such that the ELD dongle including an ELD head configured to detachably couple to an interchangeable ELD dongle base, in the same manner that Walker provides a second portion a second portion configured to detachably couple to a first portion, where a plurality of different first portions can be used, with the predictable result of advantageously providing a two-piece dongle in which each portion performs distinct functions (¶0026 of Walker).
Claim 22
Giraud further discloses that the machine readable code is a matrix barcode (see at least ¶0067-0071, with respect to Figure 7, regarding that an identifier of the TCU is received as an image of an optical code captured via a camera of the computing device, 
Claim 23
Giraud further discloses that the mobile device receives data from the ELD dongle (see at least ¶0046, regarding that the mobile device receives vehicle state data from the TCU).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud in view of Brown and Yehezkel, and in further view of Lee.
Claim 19
Giraud inherently discloses that the received data is encrypted at the ELD dongle by a secure chip, given that the ELD dongle communicates the “data” via Bluetooth, as described in ¶0041, and Bluetooth communication inherently uses a form of encryption called SAFER+. If this feature is not well known, Lee is applied in combination with Giraud to teach the known encryption used with Bluetooth communication. Specifically, on pages 12-14 under section 4.4 SAFER+, Lee teaches that Bluetooth design uses SAFER+ encryption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the received data of Giraud, so as to be encrypted at the ELD dongle by a secure chip, in the same manner that Lee teaches data communicated via Bluetooth as being encrypted, with the predictable result of providing security for wirelessly communicated data (page 2 of Lee).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661